UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 13, 2013 AV Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 333-178789 33-1222799 (State or Other Jurisdictionof Incorporation) (Commission FileNumber) (I.R.S. Employer Identification Number) 20 East 68th Street, Suite 204 New York, NY 10065 (Address of principal executive offices) (zip code) 917-497-5523 (Registrant's telephone number, including area code) Copies to: Darrin M. Ocasio, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Current Report on Form 8-K/A of AV Therapeutics, Inc. (formerly known as Merica Corp.) (the “Company”) amends the Current Report on Form 8-K filed by the Company on December 17, 2013, solely to file Exhibit 16. Accordingly, this Current Report on Form 8-K/A consists solely of the facing page, this explanatory note, the signature page, and the exhibit filed herewith. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description 16 Letter from Weinberg & Baer LLC SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AV THERAPEUTICS, INC. Dated:December 27, 2013 By: /s/ Abraham Mittelman Name: Abraham Mittelman Title: Chief Executive Officer
